UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 29, 2011 BCSB Bancorp, Inc. (Exact Name Of Registrant As Specified In Charter) Maryland 0-53163 26-1424764 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4111 E. Joppa Road, Suite 300, Baltimore, Maryland21236 (Address Of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code:(410) 256-5000 Not Applicable (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On April 29, 2011, BCSB Bancorp, Inc. (the “Company”) announced its unaudited financial results for the three and six months ended March 31, 2011.For more information, reference is made to the Company’s press release dated April 29, 2011, a copy of which is attached to this Report as Exhibit 99.1 and is furnished herewith. Item 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)The following exhibit is furnished herewith: Exhibit 99.1Press Release dated April 29, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BCSB BANCORP, INC. Date: May 2, 2011 By: /s/Joseph J. Bouffard Joseph J. Bouffard President and Chief Executive Officer
